Citation Nr: 1814936	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  08-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee meniscal injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 





INTRODUCTION

The Veteran had active duty service from July 1968 to June 1971 and from October 1979 to October 1996.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2007 rating decision of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This matter was before the Board in April 2017, at which time the Board remanded for a VA medical opinion.  As discussed below, the Board finds that further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Veteran underwent a VA examination to assist in assessing the etiology of the Veteran's left knee disorder.  The examiner issued a negative nexus opinion in part based on the lack of a left knee diagnosis or symptoms in service, even though the separation report of medical history documented swollen and painful joints on both legs and bilateral knee issues, including locking, dating back to 1986.  The Board remanded the issue in April 2017 for an addendum medical opinion that addressed this record. 

In April 2017, the AOJ scheduled the Veteran for a VA examination, which he did not attend.  The AOJ issued a Supplemental Statement of the Case confirming its denial based on failure to attend the examination.  The Board finds, however, that this does not constitute substantial compliance with the Board remand.  The remand did not require an examination; instead, the Board only instructed the AOJ to obtain an addendum medical opinion, which does not require an in-person examination.  The matter must therefore be remanded for an addendum medical opinion. 
Accordingly, this claim is REMANDED for the following action:

1. The AOJ should update the Veteran's correct address to the one shown on his November 2017 employment verification form. 

2.  Forward the Veteran's claims file to the examiner who completed the March 2016 medical opinion or another appropriate examiner if he is unavailable.  The entire claims file and a copy of this remand must be made available to the examiner for review.  An in-person examination is unnecessary unless otherwise determined by the examiner.  After review of the claims file, including the service treatment records indicated below, the examiner should respond to the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that the left knee disability was originally incurred in service or is otherwise related?

The examiner should address the July 1996 separation report of medical history which documents swollen and painful joints on both legs and bilateral knee issues, including locking, dating back to 1986.  

b. Is it at least as likely as not (50 percent or greater probability) that the left knee disability was caused by or proximately due to his service-connected right knee disability?

c. Is it at least as likely as not (50 percent or greater probability) that the left knee disability was aggravated by his service-connected right knee disability?

Please discuss causation and aggravation separately. 

3. Then, readjudicate the claim on appeal for service connection for left knee disorder in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

